Exhibit 10.18.14


OLD DOMINION FREIGHT LINE, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION STRUCTURE

EFFECTIVE AS OF THE 2020 ANNUAL MEETING OF SHAREHOLDERS

 

 

 

Annual Cash

 

 

Annual Restricted

Director Role

 

Retainer

 

 

Stock Grant Amount

Member (all non-employee directors)

 

$

90,000

 

 

 

$

135,000

 

Lead Independent Director

 

25,000

 

(1)

 

 

—

 

Audit Committee Chair

 

25,000

 

(1)

 

 

—

 

Compensation Committee Chair

 

15,000

 

(1)

 

 

—

 

Governance and Nomination Committee Chair

 

12,500

 

(1)

 

 

—

 

 

1)  Each non-employee Chair of a Board Committee and the Lead Independent
Director receives this annual retainer in addition to the $90,000 annual cash
retainer paid to all non-employee directors.

 